Citation Nr: 1137526	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-23 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed kidney disease.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to October 1945.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in October 2010.   

In November 2010, the Board issued a decision granting service connection for a gastrointestinal disability and malaria.  The Board denied that Veteran's claims of service connection for hypertension, thoracic aortic aneurysm, asthmatic bronchitis and a kidney disorder.  

The Veteran filed an appeal of the denial of service connection for a kidney disorder with the United States Court of Appeals for Veterans Claims (Court).  

While the case was pending at the Court, the parties filed a Joint Motion for Remand, requesting that the pertinent portion of the November 2010 decision be vacated and remanded for additional action.  

In May 2011, the Court issued an Order granting the Joint Motion, vacating and remanding the matter of service connection for a kidney disorder to the Board for compliance with specified directives.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded  to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The Board finds that a VA examination is necessary.  A July 2007 private medical record indicates that the Veteran had chronic kidney disease.  The record further shows that service connection for residuals of malaria was granted in November 2010.  

Significantly, the Secretary has recognized that kidney disease may be a secondary health effect due to malaria.  See generally Table to 38 C.F.R. § 3.317(d) (2011) (Long-term Health effects Potentially Associated with Infectious Diseases); 75 Fed. Reg. 13051, 13055 (March 18, 2010) (recognizing the potential association between malaria and kidney disease based on "well established medical knowledge" concerning secondary health effects of malaria; Gulf War and Health, Volume 5: Infectious Diseases, 123-29 (Oct. 16, 2006).  

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Secondary service connection is granted where a service connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  See also 38 C.F.R. § 3.310 (2010). 
  
Thus, the Board finds that an examination is needed to obtain a medical opinion as to the likelihood that any current kidney disease is due a disease or injury in service or is caused or aggravated by the service-connected malaria.  38 U.S.C.A. § 5103A(d). 

The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent treatment records showing treatment of kidney disease.  

The RO should make an attempt to obtain any treatment records identified by the Veteran.  The Veteran also should be informed that he may submit evidence to support his claim.

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all VA and non-VA sources of medical treatment received for the claimed kidney disease.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

2.  The RO also should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed kidney disease.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  All indicated tests also should be performed.  

The VA examiner should elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the kidney disease.  

After reviewing the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current kidney disability is causally related to any event or incident of the Veteran's service, including his malaria treated during service and was caused or aggravated by the service-connected malaria.  

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and include any applicable medical treatises referenced.  If the examiner is unable to render an opinion without resort to speculation, the examiner should explain why and so state.

3.  After completing all indicated development, the RO should readjudicate the issue remaining on appeal in light of all the evidence of record.  If any benefit remaining on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative who should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 10).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



